DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 6/12/2020 in relation to application 16/772,475.
This application is also 371 of PCT/JP2018/044640 with filing date 12/5/2018.
The instant application claims benefit to foreign priority JP2017-242674  with a priority date of 12/19/2017.
The Pre-Grant publication # 20200388190 is published on 12/10/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1,4-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated  by US 9079058 B2  to Sano.

Claim 1. Sano teaches an information processing apparatus (Fig.2 element M1) comprising: a motion rhythm recognizing unit configured to recognize motion rhythm (col.5 lines 21-40 sensor configuration to recognize motion with an identification information ) indicating rhythm of motion of a user (Fig.5 element F103 estimating movement rhythm) on a basis of detection data detected by a sensor apparatus at one or more detection positions including at least one portion on a body trunk of the user (col.5 line2 body trunk is included as a base for detecting data), the detection data indicating motion of the detection positions (col.5 lines 1-8 detecting necessary positions).
wherein the motion rhythm is expressed by information indicating at least one of change in direction, change in speed, patterns  (col.11 lines 31-45 acceleration sensor for inflexion of motion could express motion rhythm pattern change detections; col. 2 lines 42-45 patterns), and
wherein the motion rhythm recognizing unit is implemented via at least one processor ( Col.3 lines 19-25 motion coordination operation processor device capable of performing information input/output and operation processes and col. 8:30-33 movement pattern of the person is recognized ) .

Some standard definitions of terms used in this office action: 
RHYTHM is generated when one or more elements are used repeatedly to create a feeling of movement.
MOVEMENT is the path the viewer's eye takes through a work of art. Movement can be directed along lines, edges, shapes and color. 
Difference between movement and rhythm? Movement is the sense of motion generated by a piece, where as rhythm is the simulation of motion through the repetition of an object or part in the piece.
When we talk about "hitting the accent" in animation. we mean that the animation needs to have an "accent", or "punctuation". The "accent" is the part of the line of dialogue that has emphasis, and need to be punctuated.
Claim 4. Sano teaches the information processing apparatus according to claim 1, further comprising: a production control unit configured to control production of performance of the user on a basis of the motion rhythm (col.7 lines 62-67 control unit reproduction of performance based on motion rhythm operation device),
wherein the motion rhythm recognizing unit is implemented via at least one processor(Fig. 8B Rhythm recognition versus time graphs; Col.3 lines 19-25 motion coordination operation processor device capable of performing information input/output and operation processes) .
Claim 5. . Sano teaches the information processing apparatus according to claim 4, further comprising: a motion beats per minute (BPM) recognizing unit configured to recognize motion BPM which is a basic frequency of the motion of the user on a basis of the detection data, wherein the production control unit controls the production further on a basis of the motion BPM ( col.11 lines 10-14  BPM recognition as a base for rhythm motion measurement via control units), and  wherein the motion BPM recognizing is implemented via at least one processor (Col.3 lines 19-25 motion coordination operation processor device capable of performing information input/output and operation processes and col. 11:15-30 processor’s step to implement the BPM detection).  Claim 6. Sano teaches the information processing apparatus according to claim 4, further comprising: a motion recognizing unit configured to recognize motion which is a unit of motion constituting behavior of the user, on a basis of the detection data, wherein the production control unit controls the production further on a basis of the recognized motion (col.20 lines 7-10 Guidance tempo recognized for production control units while discrepancy recognizing unit configures individual behavior) .
wherein the motion rhythm recognizing unit is implemented via at least one processor (Fig. 8B Rhythm motion recognition versus time graphs; Col.3 lines 19-25 motion coordination operation processor device capable of performing information input/output and operation processes).
wherein the production control unit is implemented via at least one processor (Fig. 8B  Col.3 lines 19-25 motion coordination operation processor device capable of performing information input/output and operation processes)Claim 7. Sano teaches the information processing apparatus according to claim 1, wherein the motion rhythm recognizing unit recognizes the motion rhythm of a plurality of users, and the information processing apparatus further comprises a synchronization degree detecting unit configured to detect a degree of synchronization indicating a degree of matching of the motion rhythm between the users (col.6 lines 36-51 both correlation and the discrepancy are indexes that indicate the matching degree of synchronization between plural users; Fig.2 multiple users, Fig.3 F204, F205; col.16 lines 10-25 group involvement). Claim 8. Sano teaches the information processing apparatus according to claim 7, further comprising: a production control unit configured to control production of performance in which the plurality of users takes part, on a basis of the degree of synchronization (col.6 lines 36-41; Fig.7 users movement tempo of a user taking part is compared with basic movement tempo for the degree of synchronization)
wherein the production control unit is implemented via at least one processor (Col.7 lines 63-66 reproduction control unit processing)Claim 9. Sano teaches the information processing apparatus according to claim 7, wherein the motion rhythm recognizing unit detects degrees of rhythm indicating strength of the motion rhythm of the users, and the synchronization degree detecting unit detects the degree of synchronization on a basis of the degrees of rhythm of the users (col.8 lines 25-40 operation recognizing unit detecting movement strength estimated on degree of synchronization by correlation and discrepancy calculations) .Claim 10. . Sano teaches the information processing apparatus according to claim 7, further comprising at least one of: an imaging control unit configured to control capturing of images of the users on a basis of the degree of synchronization; and a display control unit configured to control display of the images of the users on a basis of the degree of synchronization ( col.6 lines 56-60 degree of synchronization).
Claim 11. Sano teaches the information processing apparatus according to claim 1, further comprising at least one of: an imaging control unit configured to control capturing of an image of the user on a basis of the motion rhythm; and a display control unit configured to control display of the image of the user on a basis of the motion rhythm (col.20 lines 66-67; col. 21 lines 1-2 image recognition process is used for control and display).
wherein the imaging control unit  and display control  unit are each is implemented via at least one processor (Fig. 8B Rhythm motion recognition versus time displayed graphs; Col.3 lines 19-25 motion control coordination operation processor device )Claim 12. Sano teaches the information processing apparatus according to claim 11, wherein the motion rhythm recognizing unit detects a degree of rhythm indicating strength of the motion rhythm, and wherein the display control unit controls display of the image of the user further on a basis of the degree of rhythm (col.7 lines line video monitor use by reproduction unit can display  indicating strength of the motion rhythm).
wherein the motion rhythm recognizing unit is implemented via at least one processor (Fig. 8B Rhythm motion recognition versus time graphs; Col.3 lines 19-25 motion coordination operation processor device capable of performing information input/output and operation processes)Claim 13. Sano teaches the information processing apparatus according to claim 1, further comprising: a recommendation unit configured to select music to be recommended on a basis of a result of comparison between the motion rhythm and rhythm of music (col.20 lines 48-54 result comparison for feedback reproduction includes for musical set-up).Claim 14.  Sano teaches the information processing apparatus according to claim 13, further comprising: a motion BPM recognizing unit configured to recognize motion BPM which is a basic frequency of the motion of the user on a basis of the detection data, wherein the recommendation unit selects music to be recommended further on a basis of a result of comparison between the motion BPM and BPM of music (col.11 lines 11-30; col.20 lines 58-60 Motion BPM and in case were the rhythm is composed of upbeat, it is also possible to add a beat sound or rhythm sound).
wherein the production control unit controls the production further on a basis of the motion BPM ( col.11 lines 10-14 . BPM recognition as a base for rhythm motion measurement via control units), and  wherein the motion BPM recognizing is implemented via at least one processor (Col.3 lines 19-25 motion coordination operation processor device capable of performing information input/output and operation processes  Claim 15.  Sano teaches the information processing apparatus according to claim 1, wherein the motion rhythm recognizing unit detects a degree of rhythm indicating strength of the motion rhythm (col.6 lines 41-52  Correlation and Discrepancy are expressed as functions of the movement tempo, the movement strength, the movement range, the movement pattern, the number of coordination persons, and the number of uncoordinated persons i.e. upon indicating strength of the motion rhythm)Claim 16. . Sano teaches the information processing apparatus according to claim 15, wherein 
wherein the production control unit controls the production further on a basis of the recognized motion (col.20 lines 7-10 Guidance tempo recognized for production control units while discrepancy recognizing unit configures individual behavior) .
the motion rhythm recognizing unit detects the degrees of rhythm of a plurality of users, and the information processing apparatus further comprises a production control unit configured to control production of performance in which the plurality of users takes part via at least one processor, on a basis of the degrees of rhythm of the plurality of users (col.8 lines 40-52  individual control information expresses deviation state of the respective plurality of user in movement rhythms as control feedback reproduction takes place for each user based on basic degree of movement rhythm ).Claim 17. Sano teaches the information processing apparatus according to claim 1, further comprising: a motion BPM recognizing unit configured to recognize motion BPM which is a basic frequency of the motion of the user on a basis of the detection data (col.11 lines 11-14 BPM used as a base estimation; Fig.6 frequency measured).
wherein the production unit further on a basis of the motion BPM ( col.11 lines 10-14 . BPM recognition as a base for rhythm motion measurement via control units), and  wherein the motion BPM recognizing is implemented via at least one processor (Col.3 lines 19-25 motion coordination operation processor device capable of performing information input/output and operation processes.  Claim 18. Sano teaches the information processing apparatus according to claim 1, wherein one or more detection positions further include at least one portion among both hands and both feet of the user (col.5 lines 9-11 hand, feet or alike).Claim 19. Sano teaches an information processing method (Fig.2, M1,M2,M3 comprising: by an information processing apparatus, recognizing motion rhythm indicating rhythm of motion of a user on a basis of detection data detected by a sensor apparatus at one or more detection positions (col.5 lines 21-40 sensor configuration to recognize motion with an identification information at specific detection points) including at least one portion on a body trunk of the user, the detection data indicating motion of the detection positions (col.5 line2 body trunk is included for detecting data; col.5 lines 1-8 detecting necessary positions),
wherein the motion rhythm recognizing unit is implemented via at least one processor( Col.3 lines 19-25 motion coordination operation processor device capable of performing information input/output and operation processes ) .
Claim 20. Sano teaches a non-transitory computer readable storage medium having embodied thereupon program which when executed by a computer causes the computer to execute a method, the method comprising processing of: recognizing motion rhythm (col.5 lines 49-59 computer memory; Fig.5 element F103 estimating movement rhythm) indicating rhythm of motion of a user on a basis of detection data detected by a sensor apparatus (Fig.2 user A,B,C sensor devices) at one or more detection positions including at least one portion on a body trunk of the user(col.5 line2 body trunk is included as a base for detecting data positions), the detection data indicating motion of the detection positions (col.5 line2 body trunk is included for detecting data; col.5 lines 1-8 detecting necessary movement positions).
wherein the motion rhythm is expressed by information indicating at least one of change in direction, change in speed,  (col.11 lines 31-45 acceleration sensor for inflexion of motion could express motion rhythm pattern change detections )

Response to Arguments/Remarks
Applicant's arguments/amendments filed on June 28, 2022 have been considered.
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims. 
Applicant on pages 9, 10 refers to amendments and argument to overcome USC 112(b) rejections. The rejections are withdrawn.
Applicant on pages 10 -12 alleges that the prior art Sano not teaching the amends that is now included in the independent claims. Examiners however would respectfully like to traverse .The new citations now provide the explanation for a motion rhythm recognizing unit configured to recoqnize motion rhythm indicating rhythm of motion of a user on a basis of detection data detected by a sensor apparatus at one or more detection positions indicating at least one of change in direction, change in speed, or change of a pattern of the motion of the user,” as recited by figure 5 F105, 106; col. 13 lines 2-5, col.20 lines 45-48 impetus reproduction  to indicate the use of co-efficient for deviations in motion sensor reading changes . 
The prior art reference Sano further teaches the information processing apparatus wherein the motion rhythm is expressed with accent of the motion of the user defined as above in rejection statement (Fig.8A user A; Fig.8B user B;  motion rhythm explained as pattern accent rhythm) that also expressed with a direction, speed and change of a pattern of the motion for a user (col.11 lines 31-45 acceleration sensor for accent of motion expressing motion rhythm pattern between changes for different user).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        /XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715